LibertyBell
                                                                CIVIL DIVISION

           245 E. Olive Ave.. 4th Ffoor                                              T: 818.556.1515
           Burbank, CA 91502                                                         F: 818,688.0186




                                     December 6, 2017

Court of Appeals
                                                                                   DEC 1 1 2017
Ninth District
Clerk: Carol Anne Harley                                                         CAROLANNEHARLEY
                                                                                 CLERKOFTHE COURT
1001 Pearl Street Suite 330
Beaumont, TX 77701              %e>\32x4> \JQJ^                                NINTH COURT Of AKFMiAU




Dear Sir/Madam.


     A letter pursuant to Tex.R.App. Proc. 48.4 has been sent to the client by certified mail on
December 6, 2017. A copy of the return receipt is enclosed.


                                                           Sincerely,
                                                           LibertyBell Law Group




                                                           David S. Miller, Esq.
                                                           Texas Bar No. 24047510
                CERTIFIED MAIL® RECEIPT
               Domestic Mail Only




             U Return Receipt (hardcopy)          $_      '
    CD
             Q Return Receipt (electronic)        $
             • Certified Mall Restricted Delivery $ ~~
    •
             QAdurt Signature Required             $
             D Adult Signature Restricted Delivery $
o         Postage               ~~           "           —z
r-^l
r-        lotal Postage and Fees"
nj

aj
         $
         Sent To                                               i§LLi20f7
•        'StreetandApt W6~ orPOSoxfifd.'                                  AU£
                                                                            LEY
         Uiiy'siate, ZIP+43                                   CLERKOFTHEC
                                                                        CO US 7